Citation Nr: 1211617	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-36 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fresno, California


THE ISSUE

Entitlement to payment of or reimbursement for the cost of unauthorized medical expenses incurred from September 12, 2007, to September 14, 2007, at St. Agnes Medical Center in Fresno, California.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2007 determinations by the Fresno, California Department of Veterans Affairs Medical Center (VAMC), which denied reimbursement for unauthorized medical expenses from September 12, 2007, to September 14, 2007, at St. Agnes Medical Center in Fresno, California.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing before the local Regional Office (RO) in May 2011.  A copy of the hearing transcript has been associated with the claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is totally and permanently disabled as a result of his service-connected disabilities. 

2.  Treatment at a private facility was not authorized in advance by VA. 

3.  While the Veteran's condition was considered a medical emergency of such a nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, the evidence of record demonstrates that a VA facility was feasibly available on September 12, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at St. Agnes Medical Center in Fresno, California, from September 12, 2007, to September 14, 2007, have not been met.  38 U.S.C.A. §§ 1703, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a March 2010 letter explained what evidence was required to substantiate the claim and informed the Veteran of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, any defect with respect to the timing of the VCAA notice requirement was harmless.  Although the notice provided to the claimant in March 2010 was not given prior to adjudication of the claim, the notice was provided prior to certification of the Veteran's claim to the Board as well the Board hearing, which gave the Veteran the opportunity to full explain his contentions.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not be prejudicial to the claimant.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains pertinent private treatment records, including an ambulance report, and VAMC administrative decisions and opinions.  Further, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements and hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Analysis

The Veteran seeks reimbursement or payment of unauthorized medical expenses incurred for treatment from September 12, 2007, to September 14, 2007, at St. Agnes Medical Center in Fresno, California. 

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility in September 2007.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet.App. 555 (1994).  In this case, the Veteran has never claimed that he had any prior authorization from VA for medical treatment at St. Agnes Medical Center in Fresno, California in September 2007, and there is no evidence in the record of such authorization.  Thus, this fact is not in dispute. 

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show: 

(a)  The care and services rendered were either: 

(1)  for an adjudicated service-connected disability, or 

(2)  for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or 

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R.  § 17.47(i) (formerly § 17.48(j)); and, 

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  38 U.S.C.A. § 1728; 38 C.F.R.  § 17.120. 

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Under the statutory provisions in effect at the time of the Veteran's treatment, the term "emergency treatment" was defined as medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and, (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (2007). 

The existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R.  §§ 17.52, 17.53. 

The medical evidence of record has been thoroughly reviewed.  A September 12, 2007, ambulance report showed that the ambulance arrived at the Veteran's home.  He complained of mid-epigastric pain radiating to the upper abdomen that was a 10 out of 10 on the pain scale.  He had never experienced this type of pain before.  Importantly, the ambulance report showed that the Veteran initially requested transport to the VA and was accepted by a medical doctor at that facility.  However, he changed his mind and wanted to be transported to St. Agnes.  The record noted that the Veteran was transported without further incident.  

At St. Agnes, the Veteran presented to the emergency room complaining of a burning sensation in the epigastrium that was rather severe.  He was very sweaty, with diffuse diaphoresis.  However, he denied chest pain, shortness of breath, palpitations, and radiation to back or extremities.  It was noted that he had never experienced this type of pain before and was worried.  Subsequently, he had minimal symptoms.  Essentially the symptoms disappeared and he had no more diaphoresis.  He remained stable through emergency room course.  Review of symptoms and diagnostic studies were unremarkable.  The assessment was pain, rule out acute coronary artery syndrome.  The Veteran was admitted for CT scan and to rule out myocardial infarction protocol.  Importantly, in a September 13, 2007, record the Veteran reported receiving his medical care through the VA.  He also had Medicare.  He inquired about MediCal, but did not appear eligible based on his household income without covering a share of the cost.  The Veteran was concerned about paying the hospital bill.  The examiner explained Medicare coverage and referred him to the Business Office.  No reference was made about  contacting the VA.       

Remaining treatment records showed that the Veteran underwent more tests, including an MRI of the brain to rule out a brain tumor, which was done on September 14, 2007.  After the MRI, the Veteran was discharged to his home.  The discharge diagnosis was atypical chest pain.  He was discharged and instructed to continue the current medications listed on Home Medication List.  Significantly, nothing in these records indicated that the VA was ever contacted during the Veteran's treatment at St. Agnes.  

An October 2007 review by a VA registered nurse determined that the period of hospitalization was for an emergent condition, but that the Veteran could have come to the VA for such care on September 12, 2007.  The reviewer observed that the Veteran had initially requested transport to VA and was accepted to be treated at VA, but "changed his mind" and requested transport/treatment at St. Agnes.  Another review by another VA registered nurse was done in March 2010.  This  reviewer agreed with the initial review and noted that the Veteran had been accepted at VA hospital, but denied transfer there.  It was also noted that it was 13 miles from the Veteran's home to the VA, but 19 miles to St. Agnes so VA was closer.  

In a statement dated April 2008, the Veteran reported that his wife and family instructed the ambulance to take him to St. Agnes because of previous negative experiences at the VA emergency room.  He indicated that it was an emergency so he could not wait for pre-authorization of medical treatment.  He then proceeded to describe that the doctors and nurses at St. Agnes were concerned with the care he had received at VA.  As an example, he then discussed that the shunt in his head could not be seen on MRI and that the doctors at the VAMC in Fresno sent an old MRI to the doctors at the VAMC in Pala Alto, California, which prevented him from getting a new MRI.  

Accompanying his May 2010 substantive appeal, the Veteran submitted an amendment to the ambulance report.  That report reflected that, when the ambulance arrived, and he was asked who his doctor was, he responded VA.  Then a female ambulance crew member left the room to make the call to the VA because it was noisy.  When she returned to the room, "we" decided to go to St. Agnes.  In this statement, the Veteran indicated that St. Agnes was his first choice because of his medical condition.  

At the Board hearing, the Veteran testified that on September 12, 2007, he was having chest pain and thought he was having a possible heart attack.  He knew from a VFW officer that the VA in Fresno did not take heart patients and that they were sent to Palo Alto.  He indicated that the VA was called that evening.  He also stated that he relied on VA pamphlets that said that he could seek treatment for an emergency without preauthorization.  He also testified that he thought he could go to the emergency room and since he was 100 percent disabled, VA would take of the expenses.  He essentially asserted that the VAMC in Fresno, California, should be considered unavailable because it could not treat him for heart problems, and it was approximately two and half hours to the VAMC in Palo Alto, California.      

Based on the above and the evidence of record, the Board concludes that the Veteran's claim must be denied, as will be further explained below.  Initially, the Veteran is in receipt of a total disability rating from service-connected disabilities.  Thus, the first provision of 38 U.S.C.A. § 1728 has been met. 

Moreover, the medical evidence of record demonstrates that the Veteran's condition was emergent.  The VAMC and the Board concede that the Veteran's condition for which he sought treatment was a medical emergency of such a nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.  Thus, the second provision of 38 U.S.C.A. § 1728 has also been met. 

In turn, the primary issue in this case is whether a VA facility would have been reasonably available and feasible in this case.  Based on the evidence of record, the Board determines that the Fresno VAMC could have provided the necessary medical care required to treat the Veteran's condition.  The September 12, 2007 ambulance report clearly indicated that the Veteran had been accepted by a medical doctor at the VA. Moreover, both medical reviewers at the Fresno VAMC indicated that care was available at that facility.  Moreover the most recent medical review in March 2010 clearly indicated that the Fresno VAMC was closer to the Veteran's home than St. Agnes.  

The only evidence of record to dispute the fact that a VA facility was not feasibly available is the Veteran's own statements, which the Board finds to not be competent or credible.  Initially, the Board addresses the Veteran's assertions set forth in his hearing testimony that he had heard from another veteran that the Fresno VAMC could not treat heart patients, which was why he chose to go elsewhere.  However, the Veteran is not competent to determine whether a medical facility can treat his symptoms as this is a medical question, and he has not shown to have any special medical expertise.  The ambulance report clearly indicated that a medical doctor at the VA was contacted who stated that he could accept the Veteran.  It is reasonable to assume that when the ambulance spoke to the doctor, the Veteran's symptoms were described to some extent.  If the medical doctor was unable to treat the Veteran's symptoms, he would have most likely sent him elsewhere.  Moreover, both registered nurses who reviewed the file also clearly indicated that the Veteran could have been treated at the Fresno VAMC. The Board takes judicial notice that the website for the Fresno VAMC indicates that it encompasses a multitude of specialties, including cardiology, and provides continuous care for a variety of medical ailments. 

The Board also notes that the Veteran's other self-serving statements concerning events that occurred when he chose to go to St. Agnes to be contrary to notations made in treatment records contemporaneous to the event.  At the Board hearing, the Veteran reported that he was experiencing chest pain and thought he was having a heart attack.  However, the ambulance report and emergency room records all clearly document that the Veteran presented with abdomen/epigastric pain.  In fact, it was clearly noted that he specifically denied chest pain.  At no point when seeking initial treatment did the Veteran indicate that he thought he was having a heart attack.  Although, St. Agnes subsequently decided to run tests for a myocardial infarction, the Board must find that the Veteran's current assertions that he thought he was having a heart attack so he had to go to another facility that treated heart patients to not be credible as they conflict with his statements made during the course of seeking treatment. 

Moreover, the Veteran has asserted that the VA was notified that evening of his being admitted to St. Agnes.  However, there is no documentation of such notification in the private treatment records.  Importantly, based on the September 13, 2007 treatment record discussed above, it appears that the Veteran first informed St. Agnes that he received treatment at the VA at that time.  There was no indication in this record that St. Agnes was going to contact VA.  The Veteran expressed his concern over paying the hospital bill and asked whether he was eligible for MediCal.  At which time, he was directed to the Business Office.  This medical record contradicts the Veteran's current assertions that VA was notified as well as the claim made at the Board hearing that he thought veterans who were totally disabled could seek emergency medical care anywhere and have the costs covered by VA.  

Further, the Veteran's attempt to try to change the ambulance report by requesting an amendment to make it appear that the ambulance personnel played some role in deciding to take him to St. Agnes is also not credible.  The Board finds the original ambulance report written by the emergency personnel at that time with no self-serving interest to be more probative than the Veteran's subsequent amendment in which he tried to indicate that ambulance personnel had some decision in where he was taken and that St. Agnes was his first choice.  

In sum, given these contradictions, the Board finds that the Veteran's current assertions made during the course of this appeal to not be credible.  Most importantly, his statements have been made in the context of his claim, and are more consistent with motivation for financial gain.  See Dalton v. Nicholson, 21 Vet. App. 23, 36; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Thus, the ambulance report and private treatment records, which are contemporaneous to the incident, have more probative value as an actual account of events.  

Lastly, the Veteran has asserted that he believed since he was 100 percent totally disabled, he could seek treatment anywhere in cases of an emergency.  Nevertheless, lack of knowledge of pertinent VA regulations cannot be the basis for allowance of a benefit.  The law is clear that all of the criteria under 38 U.S.C.A.  § 1728 must be met in order for the Veteran to be reimbursed for unauthorized medical expenses for such treatment.  A VA facility was feasibly available to treat the Veteran from September 12, 2007, to September 14, 2007.  Accordingly, the criteria for entitlement to payment or reimbursement for the medical expenses incurred for treatment received at St. Agnes Medical Center in Fresno, California from September 12, 2007, to September 14, 2007, have not been met and the Veteran's claim must be denied.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.121. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Agnes Medical Center in Fresno, California, from September 12, 2007, to September 14, 2007, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


